I should like to begin by warmly congratulating Mr. Choudhury on his well-deserved election to the presidency of this session of the General Assembly. My delegation considers this to be a tribute to his country and to him personally. His wisdom and diplomatic qualities assure us that our work will be crowned with success.
My delegation also wishes to express its satisfaction at the outstanding way in which his predecessor, Mr. Jaime de Pinies, discharged his heavy responsibilities during the previous session.
We wish to pay a tribute to the patience and devotion with which our Secretary-General, Mr. Javier Perez de Cuellar, has worked to create conditions favorable to the strengthening of international peace and security and the promotion of international co-operation for development.
As we meet today once again in this prestigious Hall we cannot help but cast a backward glance at the achievements of the fortieth session, which was, as we all know, a commemorative session, and at those of the present year, which has been proclaimed the International Year of Peace. While there has been a trend towards a reduction of tension in certain parts of the world, the international community has witnessed a resurgence of acts of aggression, overt or covert intervention and other forms and practices of State terrorism carried out by the warmongering imperalists and their staunch allies against certain independent, sovereign States in Asia, Africa and Latin America.
The hopes of the people of the world that were raised last November by the Soviet-American summit meeting have come to naught. That meeting did not provide the expected momentum towards a reduction of tension in international relations or a slowing down of the arms race, particularly with respect to nuclear weapons and other weapons of mass destruction. There is no doubt that survival in the nuclear age is the most crucial, pressing problem for all mankind.
The Lao People's Democratic Republic welcomes and firmly supports the new initiatives and constructive and realistic proposals put forward by the Soviet Union for the gradual and total elimination of nuclear weapons by the year 2000. Furthermore, the Soviet Union, despite the negative attitude and opposition of the United States Administration, has extended its unilateral moratorium on nuclear tests three times. It is vitally necessary for the other side to reciprocate. Equally commendable was the proposal recently made by the countries members of the Warsaw Pact substantially to reduce armed forces and conventional weapons in Europe. Regarding the prevention of the militarization of outer space, the Soviet Government also recently put forward a comprehensive program for the exploration and international exploitation of outer space for peaceful purposes for the well-being of all mankind.
In order to free our planet Earth from the threat of a nuclear holocaust that would destroy all forms of life and human civilization itself, it is the most sacred duty of the peoples of the world to step up their stubborn struggle against the unbridled nuclear and conventional arms race here on Earth and the extension of the arms race to outer space. Accordingly/ the Government of the Lao People's Democratic Republic welcomes and firmly supports the Declarations of New Delhi and Mexico by six Heads of State or Government, as well as the activities to promote peace and disarmament carried out by mass organizations throughout the world. In this connection, it is very much to be hoped that the Soviet-American negotiations in Geneva on limiting nuclear and space weapons will have concrete results and that the Geneva Conference on Disarmament will make substantive progress in the negotiations on the conclusion of a comprehensive nuclear-test-ban treaty and on a convention completely prohibiting chemical weapons.
We hope that the American side will show greater realism and abandon once and for all its plans to achieve some hypothetical military superiority by persuading its North Atlantic Treaty Organization (NATO) allies and others to join in its so-called star Wars program and seeking unilaterally to revoke the SALT-II agreements of 1979. In this connection, we should note that the Heads of State or Government of the non-aligned countries, at their eighth summit meeting in September in Harare, appealed urgently for an end to the unbridled nuclear arms race and all projects designed to extend the arms race to outer space. My delegation warmly welcomes the initiatives of the Socialist countries concerning the establishment of a general system of international peace and security encompassing the political, economic, military and humanitarian fields, an item which has been included in the agenda of the current session.
Tension and bloody conflicts, with their toll of death and suffering, have become almost the daily lot of the world today. Their causes are well known to all.
In the Middle East, the Zionist occupation forces continue with impunity to repress and oppress the defenseless populations of the Palestinian and Arab territories which have been occupied since 1967.
Southern Lebanon and its population continue to suffer from the exactions of and the atrocities committed by the Zionist troops, which refuse to withdraw from the area, in flagrant violation of the relevant Security Council resolutions of 1978 and 1982. Israel's arrogant and intransigent attitude can be explained by the fact that it receives comprehensive support from its "strategic ally" and those in other imperialist circles.
The Lao People's Democratic Republic reaffirms once again its consistent stand with respect to the settlement of the Middle East problem, at the heart of which lies the Palestinian question. The Lao Government will firmly support any comprehensive, just and lasting settlement that ensures the exercise by the Palestinian people of its inalienable national rights, including its right to create its own State in Palestine, and the complete and unconditional withdrawal of Israeli troops from all Palestinian and Arab territories occupied since 1967, including Jerusalem. We firmly hope that, in order to achieve that goal, the
International Conference on Peace in the Middle East can be held as soon as possible, under the auspices of the United Nations, with the participation of the Soviet Union and the United States, as well as all the parties concerned, including the Palestine Liberation Organization (PLO), the sole, legitimate representative of the Palestinian people. It is unfortunate that so far the United States Government and Tel Aviv have categorically rejected the convening of that Conference.
The world was deeply outraged by the acts of provocation and armed aggression committed last March and April by the United States Administration against Libya, an independent and sovereign country, a Member of the United Nations and of the Movement Non-Aligned Countries. Those acts have been universally condemned. The Lao Government and people wish to reaffirm their steadfast support for and solidarity with the Libyan people and other Arab peoples in the region who have thus become the victims of acts of provocation, intimidation and aggression at the hands of Zionist forces and their absolute protector.
We cannot, of course, allow ourselves to be unmoved by the grief and destruction which the Iran-Iraq conflict has inflicted upon the peoples of those two countries, members of the Movement of Non-Aligned Countries and of the United Nations. We sincerely hope that a just, lasting and mutually acceptable solution can be found to that tragic conflict, which has gone on far too long.
A regime of unspeakable terror and oppression continues to hold sway in South Africa as a result of apartheid, a most savage and inhuman system of racial discrimination which the white minority in power there has institutionalized as a principle of government. The Lao Government and people have always been associated with the noble efforts of the international community to do away with this anachronistic endemic scourge once and for all. It was that same racist Pretoria regime that was responsible a century ago for the misfortunes of the Namibian people, whose territory it continues to occupy illegally. The position of my Government in this respect is well known. We consider that the accession of the Namibian people to true independence in a united Namibia can be achieved only through strict and unconditional implementation of Security Council resolution 435 (1978). It is essential that the resolution adopted by the General Assembly at its special session devoted to that question, which ended successfully barely 10 days ago, should now be scrupulously implemented.
Having themselves experienced colonial oppression in the past, the Lao Government and people wish to reaffirm their support for, and solidarity with, the heroic people of south Africa under the leadership of the African National Congress on the one hand and the valiant Namibian people under the leadership of the South West Africa People's Organization, its sole and legitimate representative, on the other. The same support also goes to the peoples and Governments of Zimbabwe, Angola, Mozambique, Zambia and the other front-line States that are struggling in the same noble cause as well as in the defense of their independence and sovereignty and of the territorial integrity of their respective countries.
The threats to peace and security in Central America have recently increased by a disturbing degree. In this connection the International Court of Justice recently declared illegal the acts of armed provocation and economic and commercial blockade which the United States Administration has committed against the heroic Government and people of Nicaragua. A just, lasting and mutually acceptable settlement to the crisis in Central America can, we feel, be achieved only through implementation of the peace initiatives drawn up within the framework of the Contadora Group and the Lima Support Group.
The Government and people of the Lao People's Democratic Republic wish to reaffirm here their support for and unswerving solidarity with the people of Nicaragua and the Sandinist government in their struggle to preserve their independence and sovereignty and the territorial integrity of their country.
We also reaffirm our sympathy with and firmest support for the Government and people of Cuba, our brothers, who are still waging a tireless struggle to preserve their independence, sovereignty and territorial integrity. Our sympathy and solidarity go also to the people of Puerto Rico and the other peoples in that region who are struggling heroically for self-determination, independence and true democracy in their respective lands.
The region of South-West Asia has unfortunately not remained free of tension. I refer in particular to the Democratic Republic of Afghanistan, which has been the victim of an undeclared war waged by the aggressive circles of imperialism and regional and world reaction. The Lao Government and people energetically condemn this whole series of acts of state terrorism and reaffirm their unswerving support for and solidarity with the Government and people of Afghanistan in their tireless efforts to preserve the precious gains of the April Revolution and to find a just political solution to the situation with respect to that country.
In the region of the Indian Ocean, the intensification of the military presence of imperialism and the strengthening of the air and naval bases at Diego Garcia constitute a grave threat to the peace and security of the coastal and hinterland States. It is essential, therefore, that the International Conference on the Indian Ocean be convened without further delay in order to turn the region into a zone of peace.
The situation in Asia and the Pacific region as a whole, and more specifically on the Korean peninsula, is scarcely stable. The introduction by the United States of nuclear weapons into South Korea, not to mention the division of the peninsula and attempts to perpetuate the existence of two Koreas, constitute a grave threat to peace and security in the region and an obstacle to the peaceful and independent reunification of the Korean nation.

With respect to the strategic interests in the Pacific area, my delegation is firmly opposed to the resumption of nuclear tests and attempts to deploy imperialist nuclear weapons. These represent grave threats to the security of the peoples in that region.
With respect to the fate of the peoples in colonial territories and those under trusteeship, my country is opposed to any procedural manoeuvres by the colonial and administering Powers to bring about the annexation of Micronesia and New Caledonia. We support the courageous struggle being waged by those peoples to achieve true independence for their territories.
I should like now to refer to the problems of peace, stability and co-operation in South-East Asia, a region which includes my own country, the Lao People's Democratic Republic. The underlying causes of the instability and tension in the region are all too familiar for the simple reason that they have been referred to from this rostrum by a large number of delegations, including my own, over the last seven years.

In leading circles of imperialism, expansionism and great-Power hegemonism a dim view is taken of the success of the revolutionary process in the Lao People's Democratic Republic, the People's Republic of Kampuchea and the Socialist Republic of Viet Nam. They wish to reinstate in Pnom Penh the criminal gang of Pol Potists and their lackeys, against the sovereign wish of the suffering Kampuchean people.
The international community has a duty to protect the legitimate interests and inalienable fundamental rights of the Kampuchean people, whose endeavors to bring about the renaissance and miraculous national consolidation of the country deserve respect and admiration.
Success achieved over the past eight years by our three peoples - Lao, Vietnamese and Kampuchean - in the work of national defense and reconstruction and of strengthening solidarity and co-operation with socialist and other countries of the world committed to peace and justice constitutes a fundamental factor guaranteeing the peace and stability of the region. The three countries of Indo-China have already on several occasions reaffirmed their intentions, most specifically in the communique issued by the thirteenth conference of the Ministers of Foreign Affairs of Laos, Viet Nam and Kampuchea, held in Hanoi from 17 to 18 August last. On the one hand, it referred to the adoption of the measures necessary to make South-East Asia a zone of peace, friendship and co-operation, on the basis of the total withdrawal of foreign troops from the area and the cessation of all foreign interference. On the other hand, it proposed a solution to the Kampuchean problem. In this connection, it should be recalled that the Government of the People's Republic of Kampuchea is ready to negotiate with Khmer opposition groups or individuals on the basis of the military and political elimination of the Pol Pot clique, together with the withdrawal of Vietnamese volunteer forces from Kampuchea, in order to bring about national reconciliation.
We welcome the significant statement made last June in Manila by the Australian Minister for Foreign Affairs on the establishment of an international tribunal to try Pol Pot and other criminals responsible for the crime of genocide in Kampuchea. That realistic and honest proposal must evoke a favorable response from all members of the world public committed to peace and justice.
The relations between the Lao People's Democratic Republic and the Kingdom of Thailand are not free from difficulties. A large number of problems have arisen between our two nations during recent years and have not yet been appropriately resolved. However, the constant demands of the Lao and Thai peoples for normal relations are becoming increasingly pressing. That is why the Government of the Lao People's Democratic Republic believes that it is time to talk and is prepared to do everything in its power, at both the governmental and the local level, to create conditions favorable to the strengthening of mutual understanding and trust between our two peoples, in order to bring about a resumption of negotiations and the speedy normalization of all areas of Lao-Thai relations, and to contribute to ensuring peace and stability in the area. Similar action by the Thai Government will always be welcomed.
Relations between my country and the People's Republic of China have not improved. However, the Government of the Lao People's Democratic Republic attaches great importance to its long-standing friendship with the Chinese people and accordingly calls for normal relations and good-neighborliness on the basis of respect by the People's Republic of China for the independence, sovereignty and territorial integrity of the Lao People's Democratic Republic, non-aggression and non-interference in our internal affairs and peaceful coexistence.
Consequently, we hope that instead of persistently espousing an erroneous approach to the problems of peace, stability and co-operation in South-East Asia and to the problem of Kampuchea, the international community, particularly the United Nations, may make a constructive contribution to promoting the irresistible process of dialog which has already begun, however cautiously, among the countries of Asia directly concerned.
It is interesting to recall that the Heads of State or Government of non-aligned countries, at their 1983 summit Conference in New Delhi and the Harare summit last September, spoke out clearly on this matter. In this connection, it seems to us that the item entitled "The question of peace, stability and co-operation in South-East Asia" has been on the agenda long enough. That is why, to spare this session of the General Assembly an atmosphere of tension, acrimony and useless polemics, it would be preferable not to discuss this item but to focus rather, on the underlying problem relating to the overall situation in Asia and the Pacific.
I should now like to say something about the close relationship between disarmament and development. People of good faith accept without reservation the fact that there is a cause-and-effect relationship between these two realities. Only those who refuse to put an end to both the conventional and the nuclear arms race challenge the existence of such an organic link.
There can be no doubt that if only a tiny fraction of the astronomical sums devoted annually to military expenditure throughout the world could be freed it would suffice to relief the suffering and poverty of a sizable number of children, women and old people in Africa, Asia and Latin America, or even the world as a whole.
In this connection, my delegation has learned with disappointment and regret that it was the negative, uncompromising attitude of certain Western Powers that prevented the convening this year in Paris of the United Nations Conference on the Relationship between Disarmament and Development.
Similarly, my delegation is concerned at the financial crisis of the United Nations, which in our view results from the premeditated decision of certain imperialist Powers artificially to create that situation.
The peoples of the world have an urgent and legitimate need to live in peace and security, free from conflicts and tension, frustration and poverty. Unfortunately, the peoples of the developing countries, particularly the least developed nations, are today suffering as a result of both acts of aggression and destabilization, and measures of economic, commercial and financial pressure imposed by imperialist and neo-colonialist Powers.
More often than not it is the least developed and land-locked countries that suffer from the harmful effects of the hostile and reprehensible trade policy carried out against them by their neighbors, the transit countries. They continue to suffer from the harmful effects of the world economic crisis, compounded by the resurgence of protectionist measures resorted to by the great majority of the market-economy countries. The policy of high interest rates, the deterioration in the terms of trade, the crushing burden of external debt, the drying up of soft official development aid flows and, lastly, the reverse transfer of financial resources are all factors contributing fatally to the impoverishment of developing countries and particularly the least developed. Accordingly, it is not surprising that the gap between the "haves" and the "have-nots" continues to grow. It is high time the developed market-economy countries reconsidered their unreasonable and selfish position and agreed to become actively and sincerely involved in the efforts of the international community to initiate global negotiations leading to the implementation of a strategy for restructuring international economic relations on a just and democratic basis. Let them not lose sight of the fact that the establishment of the new international economic order on a just and equitable basis, would work to the benefit of all the peoples of the world.
In recent years there have been many disturbing events, which have resulted from imperialism's policy of interference, aggression, attacks and the plundering of natural resources. However, the peoples of the world, strengthened by their faith in the future and by the sustained efforts they are making in the quest for peace and social progress, have fought side by side to foil that policy. It is gratifying to note that this view of events was confirmed by the recent summit Conference of the non-aligned nations.
My delegation hopes that this session, which has begun in an atmosphere marked by the optimism of the International Year of Peace, will prove to be capable of successfully carrying out the noble task en trusted to it by mankind.
